Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Pakkert et al. (US 2007/0056990), Sluijter (US 2003/0071067).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1,
an outer lid, an inner lid disposed at the outer lid and configured to rotate relative to the fermentation tank, a hinge member connected to the outer lid configured to rotate relative to the fermentation tank, and a tube cover connected to the outer lid and configured to cover the tube, wherein the tube cover defines a cover through-hole configured to receive the tube, and wherein at least one of the hinge member or the tube cover defines an accommodating space configured to accommodate a portion of the tube between the hinge member and the tube cover.  

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 14, wherein the beverage maker further comprises a tube cover configured to surround a portion of an outer surface of the tube, and wherein the lid connector defines a tube cover accommodating space configured to accommodate the tube cover.
 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 17, wherein the tube extends along a lower side of the hinge member.

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 18, a tube cover configured to surround a portion of an outer surface of the tube, wherein the fermentation tank defines a tube cover accommodating space configured to accommodate the tube cover.

 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 18, wherein a portion of the tube extends along a lower side of the hinge member.



 Examiner’s Comment
	(1) The closest prior art was Pakkert et al. The prior art show that a fermentation tank, a container, a lid, a hinge, and a container channel. Pakkert et al. does not show that a portion of tube extends along a lower side of the hinge member. 
 	Sluijter teaches a fermentation tank, a container, a lid, a hinge, and a container channel 14 connected to the lid channel 17. However, Sluijter is silent regarding the claim above claim limitations. Pakkert et al. teaches a line 25 extends along a lower 
 	(2) Applicant argues “drawing objections … amended claim 1 recites an accommodating space … Moreover, at least FIGS. 3 and 4 illustrate these features of amended claims 1-3 … Fig.5 and fig.6 illustrate the features of the lid channel as recited in claims 8 and 19 … by way of example, that lid channel P1’ may have on end P3 disposed outside the lid 12 … specification at [00205]” on pages 7-8 of remark.
 	In response, examiner agreed the amendment to claims and support in the specification overcome the drawing objections. Thus, drawing objections have been withdrawn. 
 	(3) With respect to 35 USC 102 and 103. The amendment to claims overcome the 102 and 103 rejections. Thus, the 102 and 103 rejections have been withdrawn. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761